Filed 3/20/14 P. v. English CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F064895
         Plaintiff and Respondent,
                                                                         (Kern Super. Ct. No. BF135310A)
                   v.

AQUEELAH ENGLISH,                                                                        OPINION
         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         Laurie Wilmore, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and John W.
Powell, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                                INTRODUCTION
         Appellant/defendant Aqueelah English turned herself in at the courthouse in
Mojave, Kern County, because she had two no-bail misdemeanor warrants for driving
under the influence. The deputies took her into custody and conducted an inventory of
her personal property. She had $287 in cash. The cash was placed in a money envelope
in her property bag. The deputies maintained custody of the property bag and defendant
did not have access to it. A few hours later, the deputies transported her to the Central
Receiving Facility (CRF) jail in Bakersfield, and her property bag was given to the
receiving deputies. A receiving deputy signed for defendant and her property after she
arrived. When the booking deputy later examined defendant’s property bag and opened
the money envelope, there was only $187 in cash. The senior deputy immediately
decided to conduct a “visual body cavity search” of defendant to look for the missing
cash – even though defendant never had access to the property bag, and the receiving
deputy disavowed having actually received defendant or examined her property bag. The
senior deputy told defendant they were going to conduct the strip search, asked if she
would “cooperate,” and defendant said yes. Defendant removed all her clothes, and two
female deputies examined her body without touching her. They saw a plastic bag
concealed between her buttocks which contained marijuana, and also recovered an
amount of methamphetamine concealed on her body. The missing cash was never found.
       Defendant was charged with count I, unauthorized possession of
methamphetamine in jail (Pen. Code,1 § 4573.6), and count II, unauthorized possession
of marijuana in jail.
       Defendant filed a motion to suppress the evidence and argued the visual body
cavity search was unreasonable given the nature of her misdemeanor offenses and the
lack of any evidence that she could have taken her own money after it had been counted
and placed in the property bag. Defendant also filed a motion pursuant to Pitchess v.
Superior Court (1974) 11 Cal. 3d 531 (Pitchess), for disclosure of the confidential
personnel records of two deputies at the Bakersfield jail: Deputy Warmerdam, who

       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
signed as the receiving deputy but later claimed he never received or checked her
property; and Deputy Deval, who participated in the search. Defendant requested
discovery of any records recording dishonesty.
      The superior court found defendant’s Pitchess motion established good cause to
review the confidential records for Deputy Warmerdam but not for Deputy Deval. The
court conducted an in camera hearing, reviewed Warmerdam’s files, and advised
defendant there was no discoverable information. The court then conducted an
evidentiary hearing on the validity of the search, found defendant consented to the search
when she agreed to “cooperate,” and denied the suppression motion. Thereafter,
defendant pleaded no contest to count II, unauthorized possession of marijuana in jail,
and she was placed on probation.
      On appeal, defendant raises several issues, primarily that the court should have
granted her suppression motion because the visual body cavity search was unreasonable
under the circumstances, and her agreement to “cooperate” did not constitute consent.
Defendant also asks this court to review Deputy Warmerdam’s confidential personnel
records which were before the superior court during the in camera Pitchess hearing, and
determine whether the court abused its discretion and any records should have been
disclosed.
      We find the deputies did not have reasonable suspicion to conduct the visual body
cavity search, defendant did not voluntarily consent to the search, the suppression motion
should have been granted, and the judgment must be reversed. We also address the
procedural aspects of the Pitchess review because of our concerns about that issue in
reference to any future proceedings.




                                            3.
                                         FACTS2
       At 7:00 p.m. on January 18, 2011, Deputy Aaron Warmerdam of the Kern County
Sheriff’s Department was on duty at the CRF in Bakersfield. Warmerdam testified he
was responsible for booking inmates into the jail.
       Warmerdam testified defendant arrived at the jail that evening. She was already
an inmate in custody. She had been booked in Mojave by another deputy, and she was
transported to Kern County. She was still wearing her own clothes.
       Warmerdam testified that when defendant was taken into custody in Mojave, a
deputy counted the money she had on her person and wrote the amount on a form. The
money was transported to Kern County in a property bag. When defendant arrived at the
Kern County jail, the data entry officer recounted the money in defendant’s presence and
determined the amount of cash was $100 less than the amount in the report. The data
entry officer advised Warmerdam about the discrepancy.3
       At the preliminary hearing, Warmerdam was asked who recounted the money in
Bakersfield. Warmerdam replied: “It was someone from the squad before me, so I do
not know. [Defendant] said it was a pretty white deputy. That’s how she explained it.”
       Deputy Warmerdam testified Senior Deputy Burnett and Detention Deputy Deval
(female deputies) conducted a “strip search” of defendant to determine if she hid the
money on her body.4 Warmerdam conceded the money had never been given back to

       2 There are several different versions of what happened in this case. The
following facts are from the preliminary hearing transcript. There was additional
evidence about defendant’s custodial status contained in her Pitchess motion, and
introduced during the evidentiary hearing for her suppression motion. We will address
these facts below.
       3As we will explain below, Deputy Warmerdam testified at the suppression
hearing about a different sequence of events when defendant arrived at the Bakersfield
jail.
       4 The parties alternatively describe the search in this case as both a “visual body
cavity search” and a “strip search.” As we will discuss in issue I, post, section 4030


                                             4.
defendant after she was taken into custody, and the cash had been placed in the property
bag in Mojave.
       Deputy Warmerdam testified Deputies Burnett and Deval found a white piece of
plastic between defendant’s buttocks which contained marijuana. They also found a
package concealed in her body which contained 0.81 grams of methamphetamine.
       On cross-examination, defense counsel asked Deputy Warmerdam if his report
about the incident required any corrections. Warmerdam testified he might have
mistakenly “switched” the weights of the narcotics found on defendant’s body: “I think
the methamphetamine says 2.0 grams total package weight and the marijuana says .09
grams total weight.”5
                                PRETRIAL MOTIONS
       After the preliminary hearing, defendant filed a Pitchess motion for disclosure of
the confidential personnel records of Deputies Warmerdam and Deval; and a motion
pursuant to section 1538.5 to suppress the narcotics found on her body during the strip
search.
The Pitchess Motion
       Defendant’s Pitchess motion moved for discovery of the confidential personnel
records of Deputies Warmerdam and Deval, for complaints of acts or instances of

defines a “[v]isual body cavity search” as the “visual inspection of a body cavity.”
(§ 4030, subd. (d)(2).) At the very least, the visual inspection of an arrestee’s naked
body, even without a visual examination of body cavities, constitutes a “strip search.”
(Edgerly v. City & County of San Francisco (9th Cir. 2010) 599 F.3d 946, 957 (Edgerly);
People v. Lowe (2013) 221 Cal. App. 4th 1276, 1293.)
       5 Deputy Warmerdam later testified at the evidentiary hearing on the suppression
motion that he signed as the receiving deputy for defendant, which indicated he examined
and confirmed the contents of her property bag, but testified he did not actually receive
her when she arrived at the jail, he just signed as the receiving deputy because the actual
deputy failed to do so, and he never bothered to find out the identity of the actual
receiving deputy. At the preliminary hearing, however, Warmerdam failed to explain
these circumstances when asked if he needed to explain any discrepancies.


                                            5.
dishonesty, false arrests, and the fabrication of charges, reports, and/or evidence, to
impeach their credibility.
        In her supporting declaration, defense counsel stated defendant’s money was
counted in Mojave and the total was $287. When defendant arrived at the Bakersfield
jail, the money was counted again and the total was $287. Defendant was placed in a
cell. Defendant later contacted a bond agent and arranged to use $200 of her money to
make bail. Deputy Warmerdam escorted defendant from her cell into the cashier’s booth
for the release of her money. In Warmerdam’s presence, the cashier opened a sealed
envelope which said it contained $287. The cashier counted the money and the total was
$187.
        Defense counsel declared Deputy Warmerdam contacted Deputy Deval and other
female deputies to conduct a strip search for the missing cash. Defendant refused to
consent. Deputy Deval threatened to take defendant to the hospital, strap her down, and
humiliate her during a body search. Defendant was searched, the drugs were found, and
the money was never recovered.6
        In the responsive pleadings, the prosecution conceded defendant established good
cause for the superior court to conduct an in camera review of Deputy Warmerdam’s
confidential personnel records. The prosecution opposed review of Deputy Deval’s
records since she merely conducted the search.
Suppression motion
        In her suppression motion, defendant argued the deputies’ decision to conduct the
“visual body cavity search” was unreasonable because it violated section 4030,


        6 As we will discuss below, the deputies who testified at the evidentiary hearing
on the suppression motion described a different sequence of events leading to the search.
Defense counsel’s hearsay declaration, which was filed in support of the Pitchess motion,
was not admitted into evidence during the suppression hearing, and defendant did not
testify at that hearing.


                                              6.
subdivision (f), which prohibits strip searches of arrestees held on misdemeanors, except
for weapons or controlled substances, unless there is reasonable suspicion the arrestee is
concealing contraband. Defendant argued there was no reasonable suspicion that she
took the missing cash from the property bag.
       In opposition, the People argued the deputies had reasonable suspicion defendant
took the missing cash because “due to the busy nature of the inmate receiving facility, the
The People asserted defendant had the opportunity to take the money,” which constituted
contraband in jail.7 The People did not assert defendant consented or agreed to the
search.
                             THE PRETRIAL HEARINGS
Pitchess hearing
       On February 16, 2012, the court conducted a hearing on defendant’s Pitchess
motion. The court advised the parties it found good cause to conduct an in camera
review of Deputy Warmerdam’s personnel records for any allegations of dishonesty, but
concluded defendant failed to establish good cause for review of Deputy Deval’s records.
       After the in camera hearing, the court returned on the record, advised the parties it
reviewed Deputy Warmerdam’s records, and found there was no discoverable
information.
                            THE SUPPRESSION MOTION
       After the court denied the Pitchess motion, it conducted an evidentiary hearing on
defendant’s suppression motion and her contentions the officers lacked reasonable
suspicion to conduct the visual body cavity search. Several deputies testified generally




       7 As we will discuss below, there was no evidence introduced at the suppression
hearing which showed defendant had the opportunity to take her money once it was
placed in the property bag in Mojave.


                                             7.
about the booking, transportation and search procedures, and about the events which led
to the search of defendant.
Defendant’s arrival in Mojave
       Deputies Megan Hudson and Brenda Waidleich, who were assigned to the Mojave
courthouse, testified defendant checked in at the Mojave counter with two no-bail
misdemeanor warrants for driving under the influence (DUI). It was already past the cut-
off time to add matters to the Mojave court calendar. Deputy Hudson advised defendant
she would be taken into custody because of the no-bail warrants.
       Deputy Hudson testified she took defendant to the jail located in the back of the
Mojave courthouse, where inmates are temporarily housed for court hearings. Hudson
“handed her off” to Deputies Waidleich and James Clepacki, the detention deputies.
Hudson testified defendant was going to be transported to the Bakersfield jail because it
was too late to appear in the Mojave court. Hudson did not search defendant or check
any of her property, and left that to the detention deputies.
       Deputy Waidleich testified she searched defendant in Mojave. Waidleich
removed defendant’s property from her pockets and counted her cash. Waidleich
testified defendant was upset about her money being taken from her.

       “[Defendant] wanted to count her money in front of me. I never let people
       count their own money; this day I did. [¶] [Defendant] counted it, she
       gave it back to me, I recounted it, I asked her what she got and she told me
       287 dollars, and I said that’s exactly what I got. Put it in the envelope.”
       (Italics added.)
Waidleich testified she put defendant’s cash in a small money envelope and wrote the
total amount on the envelope and on the field arrest data report.8


       8 Deputy Waidleich testified that at some later time, she was repeatedly asked by
the sergeant in Mojave about how much money defendant had. Waidleich told the
sergeant that she could not remember, but thought it was “two hundred and eighty-
something maybe.”


                                              8.
       Deputy Waidleich testified defendant and other inmates were transported from
Mojave to the Bakersfield jail in a bus. Defendant was still in custody. Defendant’s
property bag was not given to her. Instead, the transportation deputies had the property
bag, and they gave it to the receiving deputies when they arrived in Bakersfield.
Defendant arrives at the Bakersfield jail
       Deputy Aaron Warmerdam, who was assigned to the Bakersfield jail, testified
generally that when an inmate is transported to the jail, the transportation deputies will
escort the inmate to the receiving center counter. At that location, a deputy will ask
medical screening questions, and recheck the field arrest data report to note the charges
against the inmate and the inmate’s arrival time. The inmate’s property would be
checked, and any cash would be counted to ensure the information on the field data arrest
form was correct.
       Deputy Melissa Hunter, a shift supervisor for the jail’s clerical staff, similarly
testified that when an inmate is transported to the Bakersfield jail, the transportation
deputies will bring the inmate’s property bag from the prior facility and give it to the
jail’s receiving deputies.
       Senior Deputy Katherine Burnett testified that when defendant arrived at the
Bakersfield jail from Mojave, a deputy at the receiving counter would have searched
defendant, her clothing, pockets, socks, and shoes.
Deputy Warmerdam signs defendant’s field arrest report
       Deputy Warmerdam testified he went on duty at 7:00 p.m. on the evening that
defendant arrived at the Bakersfield jail. By the time Warmerdam started his shift,
defendant had already arrived from Mojave and had been booked into the jail.
Warmerdam thought she might have arrived around 6:30 p.m.
       Warmerdam testified he did not receive or process defendant when she arrived.
However, Warmerdam testified he signed his name on defendant’s field arrest data report



                                              9.
and declared he was the deputy who received defendant at the jail. Warmerdam
explained why he did signed for defendant:

        “Because earlier … I received another call that there was [a field arrest data
        report] that wasn’t signed from the people, from Mojave, the transfer from
        Mojave and it must be signed, and the date and time must be indicated on
        the [field arrest data] before they can be entered into [the computer
        system].”
        Deputy Warmerdam testified that even though he signed for defendant as the
receiving deputy, he did not check defendant’s property bag to determine whether the
contents were consistent with the report on the property envelope and the field arrest data
report. Warmerdam testified defendant’s field arrest data report stated there was $287 in
her property bag. Warmerdam did not confirm that amount was present in the property
bag, even though he signed the field arrest report which declared he received her with
that amount of money.
Deputy Hunter meets defendant in the control booth
        Deputy Hunter testified her duties included being in control of the inmates’
property bags at the Bakersfield jail. Hunter explained how property is processed at the
jail:
        “If we’re booking inmates, then the deputies will slide the property bags
        down to us and we will book the inmates with the information that they
        have given to us. The property bags are sealed, but money envelopes will
        be on the outside of the bags, where we can access it and count it and put it
        into our money drawer. And then once the property bags to go the office,
        then we just take them numerically and transfer them from facility to
        facility.” (Italics added.)
        Deputy Hunter testified that when she books an inmate, she counts the money in
front of the inmate, adds the amount to the inmate’s commissary account, and puts the
cash into the money drawer.




                                             10.
       Deputy Hunter testified about what she believed happened when defendant arrived
at the Bakersfield jail from Mojave. Hunter believed the Mojave transportation deputies
gave defendant’s property bag to the receiving deputies in Bakersfield.

       “Well, [defendant] was received by a receiving officer and then she was
       probably put into a holding cell, and then after the holding cell, then they
       come into our booking booth. Then at that point in time we already have
       her property bag which has her money envelope inside of it, and then I
       would have taken it out….” (Italics added.)
       Deputy Hunter believed the receiving deputies gave defendant’s property bag to
Hunter. Hunter testified defendant did not have the property bag, and she did not give it
to Hunter.
       Deputy Hunter testified her first contact with defendant occurred about an hour
after defendant arrived at the jail. Defendant was already sitting in the data entry
officer’s booth. The booth was one of three separately enclosed and locked booths where
deputies book inmates. Hunter testified each booth was about 6 feet by 20 feet. Hunter
did not know which receiving officer escorted defendant into the booth.
       Deputy Warmerdam testified he did not escort defendant into the data entry
officer’s booth, and he did not know which deputy provided the escort.
       Deputy Hunter testified there was a glass partition in the booth which separated
defendant from Hunter. Each side of the booth could only be entered with a deputy’s
key. There was a countertop on both sides of the glass partition. The glass partition was
two feet by three feet, and did not completely reach the top of the ceiling. There was a
small slot-like opening at the bottom of the glass partition. The slot was just large
enough to slide a receipt and pen from the deputy’s side to the inmate to sign for the
property. The slot was normally locked on the deputy’s side of the booth.




                                            11.
       Deputy Hunter believed that when she met with defendant, she was going to be
released, based on comments defendant made about getting back to Lancaster. Hunter
did not know if defendant was trying to arrange for bail.9
Deputy Hunter discovers the cash discrepancy
       Deputy Hunter testified she processed defendant just like she would do for any
other inmate. Hunter received the field arrest data report, which stated that defendant had
$287 when she was booked in Mojave. There was a money envelope in the property bag,
and it also said defendant had $287 when she was booked in Mojave.
       Deputy Hunter testified she took the money envelope out of the property bag and
counted the cash. There was only $187, which was $100 less than listed on the form.
Defendant was sitting on the other side of the glass partition when Hunter counted the
cash and discovered the discrepancy. Hunter could not recall if the slot through the glass
was open or closed when she counted the cash.
       Deputy Hunter testified that when she realized the money was missing, she
immediately searched her side of the control booth, and moved other property bags
around to see if something had fallen out, and she did not see anything. Defendant kept
asking what was going on with her money. Hunter told defendant they were checking on
it. Defendant remained in the enclosed booth in front of Hunter for “quite awhile,” and
repeatedly asked where was her money, and when was she going to be done. Deputy
Hunter did not search defendant.




       9 Defendant did not testify at the suppression hearing. Defense counsel’s Pitchess
declaration stated that defendant contacted a bail bond company while in the holding cell;
she arranged to make bail for $200; the bail bond agent was on his way to the jail; and
defendant was taken into the data entry control booth for the release of her money to pay
the bail bond agent. These facts were not introduced at the suppression hearing.


                                            12.
Deputy Warmerdam’s first contact with defendant
        After Deputy Hunter searched the area, she called “the receiving officer,” who was
identified as Deputy Warmerdam.
        Deputy Warmerdam testified that at 10:00 p.m., he received a call from Deputy
Hunter that $100 was missing from defendant’s money envelope. Warmerdam testified
his first contact with defendant occurred after that call. Defendant was still in the data
entry officer’s booth. Warmerdam did not know if defendant was trying to arrange for
bail.
        Deputy Warmerdam testified that when he arrived at the booth, he counted the
cash in defendant’s money envelope and there was $187, even though the envelope said
there was $287 inside.
        Deputy Warmerdam testified he called Senior Deputy Burnett and told her about
the discrepancy. As they waited for Burnett to arrive at the booth, Warmerdam asked
defendant how much money she had when she was originally booked in Mojave.
Defendant said she had $287. Warmerdam did not search defendant.
        Deputy Warmerdam testified that he had signed for defendant’s arrival at the jail
as the receiving officer, but he did not receive defendant, and he never investigated who
actually received defendant and her property bag when she arrived from Mojave.
Senior Deputy Burnett decides to search defendant
        Senior Deputy Burnett testified Deputy Warmerdam called and advised her that
$100 was missing from defendant’s property bag. Burnett’s first contact with defendant
occurred while defendant was still in the control booth. Warmerdam was present.
        Deputy Burnett testified she spoke to Deputy Hunter, who explained the
discrepancy. Burnett confirmed the notations on the money envelope, counted the cash,
and agreed there was only $187.
        Deputy Burnett instructed Hunter to book defendant with the actual amount of
cash that was in the bag, and “we would … attempt to figure out what happened, and

                                             13.
correct it if we could, if we could find the money or whatever, but we would have to
work on getting an answer to it, how come there was a discrepancy on the money.”
Deputy Burnett’s testimony about the timing of the search
       Deputy Burnett initially testified that after the discrepancy was discovered, the
deputies searched all the inmates in the female holding area, and Burnett searched
Deputies Hunter and Miller, the control booth officers. The money was not found.
       Deputy Burnett testified that after these searches were unsuccessful, she decided to
conduct a visual body cavity search of defendant to look for the money. Burnett
conceded that no one reported to her that defendant had taken the money from the
property bag. Burnett explained the reason she decided to search defendant:

             “It wouldn’t have been the first time that an inmate saw an
       opportunity to grab money, be it their own or someone else’s.… [¶] [¶]
       Everyone knows that if something comes up missing out of our custody, the
       County is going to replace it. And we have had instances where someone,
       an inmate, we’ve actually found property and/or money belonging either to
       them or someone else, in past instances.”
       On cross-examination, however, Burnett consulted her report and clarified the
timing of the strip search. Burnett conceded that she searched defendant before she
conducted the other searches. Burnett further clarified that after she searched defendant,
found the drugs, and did not find the cash, she then searched the control booth deputies
and the other inmates, and still did not find the money.10
Deputy Burnett’s testimony about defendant’s “cooperation”
       Deputy Warmerdam testified he escorted defendant to the female “deck” area
because Senior Deputy Burnett was going to conduct a strip search to look for the




       10  Deputy Hunter confirmed that Deputy Burnett searched Deputy Miller and
herself for the missing cash, and the money was not found. Hunter thought defendant
was still in the control booth when Burnett searched them.


                                            14.
missing cash. No other deputy had contact with defendant when Warmerdam escorted
her from the control booth to Deputy Burnett’s area.
       Deputy Burnett testified the deputies followed the department’s protocol and filled
out a form to request to conduct a “visual body cavity search” of defendant to look for the
missing cash. Burnett was not sure if the form was completed by Deputy Deval or
herself.11
       Defense counsel asked Deputy Burnett whether she told defendant it would be
easier if she agreed to the visual body cavity search, because otherwise defendant would
be taken to the hospital and placed naked on a gurney, where everyone could see her.
Burnett said no and explained:

              “I believe that’s out of context. [Defendant] actually agreed to the
       search. When I told her that we wanted to do a visual body cavity search,
       and I specifically, and I do it every time, I ask them are you going to
       cooperate with that, and [defendant] said yes.” (Italics added.)12
       Deputies Burnett and Deval conducted the strip search. Burnett testified they
found a small amount of marijuana concealed between defendant’s buttocks. Burnett
testified that once they found the marijuana, she “knew” something else was there.
Burnett testified she told defendant she would obtain a search warrant “to get it if that’s
what it took, and I would take her to [the hospital] and I would have a doctor remove



       11  This form was attached as an exhibit to defendant’s Pitchess motion, but stated
that Deputy Warmerdam, again identified as the receiving deputy, requested to conduct
the strip search for the missing cash, and Senior Deputy Burnett granted the request.
       12 Deputy Burnett’s report about the search was included as an exhibit to
defendant’s Pitchess motion, but the hearsay statements were not introduced at the
suppression hearing. In her report, Burnett describes her interaction with defendant:
“Prior to searching [defendant], I explained to her what we were doing and why. I told
her if she had the money, she could give it to me and avoid any further trouble. She said
she did not have any money on her person, and would not steal money from herself. She
agreed to submit to the search.”


                                             15.
it .…” Burnett never said defendant would be placed on a gurney. The officers also
found a small amount of methamphetamine hidden in another part of defendant’s body.13
The court’s denial of the suppression motion
       The court denied the suppression motion and found defendant consented to the
visual body cavity search:

       “It’s apparent to me that the parties involved were actually legitimately
       searching for the money. They didn’t just search [defendant], they also
       searched all the other inmates that were in the holding cell at the time.
       They also searched the other employees that were nearby. So they weren’t
       just focusing on [defendant].

              “With regard to the actual strip search, Deputy Burnett testified that
       [defendant] consented to the search and then after they found the
       marijuana, apparently she became somewhat resistant, and at that point
       Deputy Burnett said I’ll get a warrant if I have to, and apparently at that
       point [defendant] cooperated. So, I don’t think there was any Fourth
       Amendment violation. I don’t know if there was a violation of some other
       sheriff’s protocol .… But in terms of a Fourth Amendment violation, I
       don’t see it in this situation, so I am going to deny the motion.” (Italics
       added.)
       The court did not address whether the deputies needed or had reasonable suspicion
to conduct the search.




       13 At the evidentiary hearing, Deputy Burnett simply testified they also found
methamphetamine hidden in defendant’s body. Neither the prosecutor nor defense
counsel asked Burnett further details about how they found the second amount of drugs
Defendant attached Deputy Burnett’s investigative report about the search as an exhibit to
her Pitchess motion. According to Burnett’s report, after they found the marijuana on her
body, Deputy Deval instructed defendant to squat down, cough, and perform other
maneuvers in order conduct a more thorough search of her body. Ultimately, Burnett told
defendant that if she did not remove it, they would obtain a search warrant, take her to the
hospital, and have a doctor remove it. After hesitating for several minutes, defendant
produced a small amount of methamphetamine. This version of the second part of the
search was not introduced at the suppression hearing.


                                            16.
Plea and sentence
       Thereafter, defendant pleaded no contest to count II, unauthorized possession of
marijuana in jail, which was based on the first amount of drugs found on her body; and to
two unrelated misdemeanor offenses. The court dismissed count I, unauthorized
possession of methamphetamine in jail, which had been based on the second amount of
drugs found in her body. The court also dismissed another unrelated charge. She was
placed on probation for three years for count II, subject to certain terms and conditions,
including serving 176 days in jail.
                                      DISCUSSION
I.     The deputies did not have reasonable suspicion to conduct the search
       Defendant contends her suppression motion should have been granted because the
visual body cavity search was unconstitutional and violated her due process rights.
Defendant asserts the search violated section 4030, which regulates custodial strip
searches; the deputies needed reasonable suspicion to conduct the search since she was
being detained for nonviolent and minor offenses; and they lacked any reasonable
suspicion she took her money from the property bag.
       A. Standard of review
       On appeal from the denial of a suppression motion, this court upholds any factual
findings, express or implied, that are supported by substantial evidence, but we
independently determine, as a matter of law, whether the challenged search conforms to
constitutional standards of reasonableness. (People v. Hughes (2002) 27 Cal. 4th 287, 327
(Hughes).)
       B. Section 4030
       We begin with defendant’s contention (repeatedly raised before the superior court)
that the deputies violated section 4030, subdivision (f) when they conducted the visual
body cavity search. This section states in relevant part:



                                            17.
              “No person arrested and held in custody on a misdemeanor or
       infraction offense, except those involving weapons, controlled substances
       or violence … shall be subjected to a strip search or visual body cavity
       search prior to placement in the general jail population, unless a peace
       officer has determined there is reasonable suspicion based on specific and
       articulable facts to believe such person is concealing a weapon or
       contraband, and a strip search will result in the discovery of the weapon or
       contraband. No strip search or visual body cavity search or both may be
       conducted without the prior written authorization of the supervising officer
       on duty. The authorization shall include the specific and articulable facts
       and circumstances upon which the reasonable suspicion determination was
       made by the supervisor.” (§ 4030, subd. (f), italics added.)
       Section 4030 was enacted “to protect the state and federal constitutional rights of
the people of California by establishing a statewide policy strictly limiting strip and body
cavity searches.” (§ 4030, subd. (a).) It provides for civil and criminal remedies upon
violations of its terms. (§ 4030, subds. (n) & (p).)14
       Despite these provisions, however, section 4030 does not state the basis for an
exclusionary rule or a violation of the Fourth Amendment. Instead, evidence found
during a visual body cavity search is subject to suppression only if it is the product of a
search conducted in violation of the United States Constitution. (People v. McKay (2002)
27 Cal. 4th 601, 609-610; People v. Wade (1989) 208 Cal. App. 3d 304, 307-309.)
       C. Florence and custodial detainees
       We thus turn to the constitutional standards to conduct visual body cavity
searches. In Bell v. Wolfish (1979) 441 U.S. 520, the United States Supreme Court held
that strip and visual body cavity searches may, in certain instances, be conducted on

       14Based on the exhibits submitted with defendant’s Pitchess motion, it appears
the deputies complied with section 4030, subdivision (f)’s requirement for written
authorization – Deputy Warmerdam filled out the form and officially requested to
conduct the search, and Deputy Burnett signed the form to give her approval. These
documents were not introduced into evidence at the suppression hearing. As noted
above, however, Burnett testified at the suppression hearing that she made the decision to
conduct the search, and she was not sure if the form was completed by Deputy Deval or
herself.


                                             18.
prisoners and pretrial detainees in institutional settings with less than probable cause. (Id.
at p. 561.) To determine whether an institutional search policy is reasonable under the
Fourth Amendment, the court must balance “the need for the particular search against the
invasion of personal rights that the search entails….” (Id. at p. 559.)
       In Florence v. Board of Chosen Freeholders (2012) ___ U.S. ___ [132 S. Ct.
1510], the court held law enforcement officers do not need reasonable suspicion to
conduct strip searches of pretrial detainees who enter the general population in a jail or
prison, even if they have been arrested for nonviolent or minor offenses. (Id. at
pp. 1522–1523.) “[T]he seriousness of an offense is a poor predictor of who has
contraband …,” and “[p]eople detained for minor offenses can turn out to be the most
devious and dangerous criminals. [Citations.]” (Id. at p. 1520.) “There is a substantial
interest in preventing any new inmate, either of his own will or as a result of coercion,
from putting all who live or work at these institutions at even greater risk when he is
admitted to the general population.” (Ibid., italics added.)
       Florence held the key question is not whether the detainee has been charged with a
minor, nonviolent offense, but whether the detainee has been classified for housing in the
custodial facility’s general population at the time of the strip search. The court concluded
that requiring individualized suspicion would undermine the ability of custodial officers
to maintain the security of the facility. (Florence, supra, 132 S.Ct. at pp. 1522–1523; see
also Bull v. City and County of San Francisco (2010) 595 F.3d 964, 981–982 (Bull);
Edgerly, supra, 599 F.3d at p. 957.)15

       15 It is well-settled that prisoners already in general population are validly subject
to “visual body cavity searches” after engaging in “certain activities such as a visit to the
law library, infirmary, or exercise room or an encounter with an outsider irrespective of
whether the prison officials entertained a reasonable suspicion the prisoners had
concealed contraband on their persons[,]” based on “the legitimate penological need to
prevent drugs and weapons from being introduced into or transported throughout a prison
and the relative lack of intrusiveness involved in the search,…” (People v. Collins (2004)
115 Cal. App. 4th 137, 154, italics in original.)


                                             19.
       However, the majority opinion in Florence clarified it was not addressing “the
types of searches that would be reasonable in instances where, for example, a detainee
will be held without assignment to the general jail population and without substantial
contact with other detainees….” (Florence, supra, 132 S.Ct. at pp. 1522–1523, italics
added.) As an example, Florence cited Atwater v. Lago Vista (2001) 532 U.S. 318, 324,
where officers took the arrestee’s “ ‘ “mug shot” ’ and placed her, alone, in a jail cell for
about one hour, after which she was taken before a magistrate and released on $310
bond.’ ” (Florence, supra, 132 S.Ct. at p. 1523.) Florence noted “[t]he accommodations
provided in these situations may diminish the need to conduct some aspects of the
searches at issue. [Citation.]” (Ibid.)
       Florence thus did not disturb a series of federal circuit cases which have
consistently held that prison officials must have individualized reasonable suspicion to
conduct strip searches of “arrestees charged with minor offenses who are not classified
for housing in the general jail population. [Citation.]” (Edgerly, supra, 599 F.3d at
p. 957, italics added; Bull, supra, 595 F.3d at pp. 972–973.)
       D. Analysis
       Defendant argues the strip search was unconstitutional because the deputies lacked
reasonable suspicion as required by section 4030, since she was being held for nonviolent
misdemeanor offenses. As we have explained, however, section 4030 does not state an
exclusionary rule, and evidence seized during a strip search may be excluded only if the
search violated the Fourth Amendment. (People v. McKay, supra, 27 Cal.4th at pp. 609–
610; People v. Wade, supra, 208 Cal.App.3d at pp. 307–309.)
       Instead, the reasonableness of this search is dependent on Florence, which held
that custodial officials may conduct strip searches of detainees, even if they are being
held for nonviolent and minor offenses, if the detainees are being housed in the general
population of a jail or prison. In this case, however, there is no evidence defendant was
being placed in any type of general population. Defendant turned herself in at the

                                             20.
Mojave courthouse for misdemeanor no-bail warrants for driving under the influence.
She remained in her own clothes during the entirety of the incident. She was taken to
Bakersfield because she had arrived too late to have her matter placed on the Mojave
court calendar. There is no evidence she was moved to the Bakersfield jail to be placed
in the general population.
       In addition, there is no evidence defendant was going to be placed in the jail’s
general population once she arrived in Bakersfield. Deputy Hunter testified about her
interaction with defendant in the control booth, and that defendant’s statements indicated
she was going to be released. The record suggests defendant was in a holding cell
between her arrival in Bakersfield and the strip search, based on Deputy Burnett’s
testimony that she later searched other female inmates who had been in the holding cell
with defendant.
       Florence’s standard for strip searches would not apply in this case given the lack
of evidence that defendant was going to be placed, or was already housed, in the jail’s
general population. Thus, the deputies’ decision to conduct the strip search required
individualized, reasonable suspicion that defendant had taken her own money at some
point between Mojave, where Deputy Waidleich counted the cash and placed it in the
money envelope, and the control booth in Bakersfield, where Deputy Hunter opened the
property bag and discovered that $100 was missing.
       Reasonable suspicion is a lesser standard than probable cause, but “to be
reasonable, the officer’s suspicion must be supported by some specific, articulable facts
that are ‘reasonably “consistent with criminal activity.” ’ [Citation.] The officer’s
subjective suspicion must be objectively reasonable,” and cannot be “ ‘predicated on
mere curiosity, rumor, or hunch … even though the officer may be acting in complete
good faith. [Citation.]’ [Citation.]” (People v. Wells (2006) 38 Cal. 4th 1078, 1083.)
       At the evidentiary hearing, Deputy Burnett testified she decided to conduct the
strip search because “[i]t wouldn’t have been the first time that an inmate saw an

                                            21.
opportunity to grab money, be it their own or someone else’s.… [¶] … [¶] Everyone
knows that if something comes up missing out of our custody, the County is going to
replace it. And we have had instances where someone, an inmate, we’ve actually found
property and/or money belonging either to them or someone else, in past instances.”
       Deputy Burnett’s stated justification was obviously based on her experience in the
jail. Based on Florence and other circuit cases, however, individualized reasonable
suspicion is required to conduct a strip search of an arrestee for a minor, nonviolent
offense who was not being placed in general population. There was no evidence that
defendant had access to her money after Deputy Waidleich seized her property in
Mojave. The only possible evidence that defendant could have taken her own money
could be based on Waidleich’s testimony that she allowed defendant to initially count her
money when they were in Mojave, and defendant counted $287. However, Waidleich
further testified that defendant then handed the cash to Waidleich, Waidleich counted it
herself, and she also counted $287. Waidleich testified she placed $287 in the money
envelope attached to defendant’s property bag, and wrote the amount on the relevant
documents.
       The prosecution did not introduce any evidence that Burnett knew about the
manner in which Waidleich conducted the search in Mojave.16 More importantly, there
is no evidence defendant had access or control of the property bag after that point.
Instead, the transportation deputies who escorted defendant from Mojave gave her
property bag to the receiving deputy in Bakersfield. At that time, the receiving deputy

       16 In her incident report, Burnett stated her belief that defendant might have been
able to “pick up the money off of the counter without being noticed” because they were
busy during the shift change “when the Mojave remands were brought in” to Bakersfield.
Neither Burnett nor any other deputy testified to this belief at the evidentiary hearing.
Moreover, there was no evidence that defendant had access to the property bag when she
arrived at the jail. Instead, Burnett simply testified she believed defendant took the
money to obtain reimbursement from the county.


                                            22.
was supposed to sign for defendant and attest that he/she confirmed the contents of the
property bag and counted the cash in the money envelope. Deputy Warmerdam signed as
the receiving deputy. Deputy Hunter testified to her belief that Warmerdam was the
receiving deputy who would have given the property bag to her.
       However, Warmerdam disavowed his status as receiving deputy and testified he
merely signed to correct a clerical error, since the actual receiving deputy failed to do so.
Warmerdam also testified he never checked defendant’s property bag or the money
envelope prior to the discovery that defendant’s money was missing. He never tried to
discover the actual identity of the receiving deputy who purportedly failed to sign for
defendant’s arrival in Bakersfield.
       Deputy Hunter testified she opened the property bag and money envelope after
defendant had been placed on the other side of the glass partition in the control booth.
There was only a small opening in the glass between the booth’s two sides, and it was
supposed to be kept locked on the deputy’s side. Hunter never testified the small opening
was unlocked, that defendant reached through it, that she had the opportunity to do so, or
that she could have reached the property bag and money envelope at any time she was in
the control booth.
       Given these circumstances, there is no evidence to support the reasonable
suspicion that defendant could have removed the cash after her belongings were seized
and inventoried in Mojave, placed in the property bag, and delivered to the deputies in
Bakersfield. Defendant remained in custody for the entire period. There is no evidence
she had access to the property bag, or she could have or tried to reach for the money
envelope when she was sitting in the control booth.
       Despite the absence of any reasonable suspicion that defendant took the money,
Deputy Burnett’s immediate decision was to conduct the strip search. Based on the
testimony at the suppression hearing, Burnett made this decision even before she
searched other inmates in the holding cell, or any deputies who had access to the property

                                             23.
bag. She also made the decision before she traced the path taken by the property bag and
money envelope, which would have revealed Deputy Warmerdam’s admission that he
falsely signed as the receiving deputy who confirmed the contents of the property bag. In
addition, Burnett testified she decided to conduct the strip search of defendant solely
because of her general belief that custodial inmates will likely steal their own money to
file false claims against the county. At the evidentiary hearing, Burnett never testified
that she (or any other deputy) had an individualized suspicion that defendant could have
taken her money, and any such suspicion would not have been reasonable based on the
record presented to this court.
         We thus conclude the deputies were required to have reasonable suspicion to
conduct the strip search because there is no evidence defendant was going to be placed in
general population, and there is no evidence to support any type of reasonable suspicion
that she could have taken her own money.
II.      Defendant’s agreement to cooperate
         In ruling on defendant’s suppression motion, the superior court did not address
defendant’s argument about whether there was reasonable suspicion to support the
search. Instead, the court found the deputies acted in good faith and defendant consented
to the search when she agreed to cooperate. Defendant now contends there is no
evidence to support the court's conclusion that she consented to the strip search. We
agree.
         A. Consent
         “It has been long recognized that police officers, possessing neither reasonable
suspicion nor probable cause, may nonetheless search an individual without a warrant so
long as they first obtain the voluntary consent of the individual in question. [Citation.]”
(United States v. Blake (11th Cir. 1989) 888 F.2d 795, 798; People v. Jenkins (2000) 22
Cal. 4th 900, 971.)



                                              24.
       “The voluntariness of consent is a question of fact to be determined from the
totality of circumstances. [Citations.] If the validity of a consent is challenged, the
prosecution must prove it was freely and voluntarily given – i.e., ‘that it was [not]
coerced by threats or force, or granted only in submission to a claim of lawful authority.’
[Citations.]” (People v. Boyer (2006) 38 Cal. 4th 412, 445-446, first brackets in original.)
“The absence of official coercion is a sine qua non of effective consent, as it is axiomatic
that ‘where there is coercion, there cannot be consent.’ [Citations.]” (United States v.
Gonzalez (11th Cir. 1996) 71 F.3d 819, 828, citing Bumper v. North Carolina (1968) 391
U.S. 543, 550; Florida v. Bostick (1991) 501 U.S. 429, 438.)
       A defendant’s consent to search may be express or implied, and may be
demonstrated by conduct as well as words. (People v. Superior Court (Chapman) (2012)
204 Cal. App. 4th 1004, 1012.) “ ‘The existence of consent to a search is not lightly to be
inferred,’ [citation], and the government ‘always bears the burden of proof to establish
the existence of effective consent.’ [Citations.]” (United States v. Shaibu (9th Cir. 1990)
920 F.2d 1423, 1426.)
       The court must determine whether the officer’s belief that defendant consented to
the search is objectively reasonable under the circumstances. (People v. Lazalde (2004)
120 Cal. App. 4th 858, 865.) “The standard for measuring the scope of a suspect’s consent
under the Fourth Amendment is that of ‘objective’ reasonableness – what would the
typical reasonable person have understood by the exchange between the officer and the
suspect? [Citations.]” (Florida v. Jimeno (1991) 500 U.S. 248, 251, italics added;
People v. Crenshaw (1992) 9 Cal. App. 4th 1403, 1408.)
       In asking for consent to search, officers are not required to advise the suspect of
the right to refuse consent. (United States v. Drayton (2002) 536 U.S. 194, 206–207.)
“ ‘The mere asking of permission to … make a search carries with it the implication that
the person can withhold permission for such an entry or search.’ [Citations.]” (People v.
James (1977) 19 Cal. 3d 99, 116.)

                                             25.
       B. Analysis
       While we must defer to the trial court’s factual findings when supported by
substantial evidence, there are no disputed facts about the exchange between Deputy
Burnett and defendant regarding their conversation about “cooperation.” Deputy Burnett
was the only witness who testified about this conversation, and defendant did not testify
or offer a different version of events.17 Thus, the issue of whether this exchange
constituted defendant’s voluntary consent to a visual body cavity search raises a question
of law subject to our independent review.
       However, defendant was never asked if she would “consent” to the visual body
cavity search. Instead, Deputy Warmerdam escorted defendant from the control booth to
a private deck area, where she was met by Deputies Burnett and Deval. Deputy Burnett
asked defendant a different question:

       “When I told her that we wanted to do a visual body cavity search, and I
       specifically, and I do it every time, I ask them are you going to cooperate
       with that, and [defendant] said yes.” (Italics added.)
       It is important to recognize exactly what defendant was being asked to “cooperate”
with. As discussed ante, the parties and testifying witnesses alternatively described the
search in this case as a “visual body cavity search” and a “strip search.” Section 4030
defines a “ ‘[v]isual body cavity search’ ” as the “visual inspection of a body cavity,” and
a “ ‘[p]hysical body cavity search’ ” as the “physical intrusion into a body cavity for the
purpose of discovering any object concealed in the body cavity.” (§ 4030, subds. (d)(2),
(d)(3).)
       The United States Supreme Court has observed that the term “strip search” is “…
imprecise. It may refer simply to the instruction to remove clothing while an officer


       17A slightly different version of this conversation was set forth in defense
counsel’s declaration in support of the Pitchess motion, but this hearsay declaration was
not before the court at the suppression hearing.


                                            26.
observes from a distance of, say, five feet or more; it may mean a visual inspection from
a closer, more uncomfortable distance; it may include directing detainees to shake their
heads or to run their hands through their hair to dislodge what might be hidden there; or it
may involve instructions to raise arms, to display foot insteps, to expose the back of the
ears, to move or spread the buttocks or genital areas, or to cough in a squatting
position….” (Florence, supra, 132 S.Ct. at p. 1515.) The visual inspection of an
arrestee’s naked body, even without a visual examination of body cavities, constitutes a
“strip search.” (Edgerly, supra, 599 F.3d at p. 957; People v. Lowe, supra, 221
Cal.App.4th at p. 1293.)
       As we have explained, “[t]he standard for measuring the scope of a suspect’s
consent under the Fourth Amendment is that of ‘objective’ reasonableness – what would
the typical reasonable person have understood by the exchange between the officer and
the suspect? [Citations.]” (Florida v. Jimeno, supra, 500 U.S. at p. 251, italics added.)
A stated desire to cooperate, standing alone, may be insufficient to constitute consent.
(Honeycutt v. Aetna Ins. Co. (7th Cir. 1975) 510 F.2d 340, 344; cf., People v. Jenkins,
supra, 22 Cal.4th at p. 973.) “Under some very limited circumstances,… courts will infer
consent from the cooperative attitude of a defendant. [Citations.]” (United States v.
Impink (1984) 728 F.2d 1228, 1232.) Officers may reasonably rely on a suspect’s
apparent consent in situations where the suspect “ ‘ “deliberately chose a stance of eager
cooperation in the hopes of persuading the police of his innocence” ’ [citation.]” and was
“unfailingly cooperative and remained eager to prove his veracity .…” (Ford v. Superior
Court (2001) 91 Cal. App. 4th 112, 128.)
       As we have also explained, however, “the absence of official coercion is a sine
qua non of effective consent, as it is axiomatic that ‘where there is coercion, there cannot
be consent.’ [Citations.]” (United States v. Gonzalez, supra, 71 F.3d at p. 828, citing
Bumper v. North Carolina, supra, 391 U.S. at p. 550; Florida v. Bostick, supra, 501 U.S.
at p. 438.) Thus, consent is not voluntary when given in acquiescence to a claim of

                                            27.
lawful authority. (Bumper v. North Carolina, supra, 391 U.S. at pp. 548–549; Florida v.
Royer (1983) 460 U.S. 491, 497; People v. Boyer, supra, 38 Cal.4th at pp. 445–446.)
       Defendant was not asked if she would consent to a strip search. Instead, Deputy
Burnett flatly told defendant the deputies were going to conduct the visual body cavity
search to look for her missing money. Burnett never gave defendant the option to agree
or disagree with what was about to happen. Burnett’s inquiry about whether defendant
was going to “cooperate” was not the equivalent of asking for her consent or agreement
to be searched in that manner. A typical reasonable person would have understood
Deputy Burnett’s statements to mean that they were going to conduct the strip search
regardless of defendant’s consent, and Burnett was trying to determine whether defendant
was going to cooperate or comply with their orders to remove her clothing and follow
their directives, or whether she would resist the strip search. When defendant said, “yes”
to Burnett’s question, the plain meaning of the response under the circumstances was that
she would cooperate and would not resist the deputies’ performance of the strip search.
       We thus conclude that, as a matter of law, the undisputed facts establish that
defendant was not asked for and did not give her consent to be subject to a visual body
cavity search. Given the absence of both reasonable suspicion to conduct the search, and
any actual or reasonably inferable consent, we also conclude defendant’s motion to
suppress the narcotics found during the illegal visual body search should have been
granted, and defendant’s conviction based on her no contest plea to unauthorized
possession of marijuana in jail must be reversed.
III.   Defendant’s Pitchess motion
       While our resolution of the suppression motion will result in the reversal of
defendant’s conviction, we find it important to address an additional issue regarding
defendant’s Pitchess motion. As we will explain, we are concerned about the manner in
which the custodian of records responded to the superior court’s directive to produce
certain confidential personnel records at the in camera Pitchess hearing.

                                            28.
       A. Pitchess motions
       We begin with the well-settled standards for the Pitchess discovery procedure,
which has two steps. First, the moving party must file a written motion describing the
type of records sought, supported by “ ‘[a]ffidavits showing good cause for the discovery
or disclosure sought, setting forth the materiality thereof to the subject matter involved in
the pending litigation and stating upon reasonable belief that the governmental agency
identified has the records or information from the records.’ ” (Evid.Code, § 1043,
subd. (b)(3); People v. Mooc (2001) 26 Cal. 4th 1216, 1226 (Mooc).)
       Once the superior court finds good cause, it must conduct an in camera review of
the pertinent documents to determine which, if any, are relevant to the case, typically
disclosing only identifying information concerning those who filed complaints against the
officers. (Warrick v. Superior Court (2005) 35 Cal. 4th 1011, 1019.) “The trial court may
not disclose complaints more than five years old, the ‘conclusions of any officer’ who
investigates a citizen complaint of police misconduct, or facts ‘so remote as to make
[their] disclosure of little or no practical benefit.’ [Citations.]” (Ibid., first brackets in
original.) Even upon a showing of good cause, the defendant is only entitled to
information that the court, after the in camera review, concludes is relevant to the case.
(People v. Johnson (2004) 118 Cal. App. 4th 292, 300.)
       When the superior court conducts the in camera review, it must make a record that
will permit future appellate review. (Mooc, supra, 26 Cal.4th at pp. 1229–1230; People
v. Guevara (2007) 148 Cal. App. 4th 62, 69.) The court may do so by either copying the
documents and placing them in a confidential file, preparing a sealed list of the
documents it reviewed, or “simply state for the record what documents it examined[]”
and seal that transcript. (Mooc, supra, 26 Cal.4th at pp. 1229–1230.)
       The trial court has broad discretion in ruling on both the good cause and disclosure
components of a Pitchess motion, and its ruling will not be disturbed absent an abuse of



                                               29.
that discretion. (Alford v. Superior Court (2003) 29 Cal. 4th 1033, 1039; Haggerty v.
Superior Court (2004) 117 Cal. App. 4th 1079, 1086; Hughes, supra, 27 Cal.4th at p. 330.)
       On appeal, this court is required to review the “record of the documents examined
by the trial court,” and determine whether the superior court abused its discretion in
refusing to disclose the contents of the officer’s personnel records pursuant to Pitchess.
(Mooc, supra, 26 Cal.4th at p. 1229; Hughes, supra, 27 Cal.4th at p. 330.) Defendant is
entitled to “meaningful appellate review” of the confidential files which were before the
superior court when it denied his Pitchess motion for disclosure. (Mooc, supra, 26
Cal.4th at p. 1228.)
       If there is any uncertainty in the record as to which documents were reviewed by
the superior court, we may remand the matter with directions to conduct a hearing and
clarify the materials it reviewed in camera before it denied the Pitchess motion. (Mooc,
supra, 26 Cal.4th at p. 1231.)
       If this court determines that the superior court abused its discretion by denying
disclosure of confidential records it had reviewed, reversal is not required unless the error
was prejudicial under the standard of People v. Watson (1956) 46 Cal. 2d 818, 836.
(People v. Samuels (2005) 36 Cal. 4th 96, 110; People v. Gaines (2009) 46 Cal. 4th 172,
182–183 (Gaines).) There must be a reasonable probability of a different outcome if
potential impeachment evidence had been disclosed. (Gaines, supra, 46 Cal.4th at
p. 182.) The determination of whether the court’s error was prejudicial “involves an
assessment or weighing of the persuasive value of the evidence that was presented and
that which should have been presented. [Citations.]” (Ibid., italics added.)
       B. The court’s original in camera review
       As explained ante, defendant’s Pitchess motion was filed in conjunction with her
motion to suppress evidence. The Pitchess motion sought disclosure of Deputy
Warmerdam’s personnel records for complaints of acts or instances of dishonesty, false
arrests, and the fabrication of charges, reports, and/or evidence, to impeach his

                                             30.
credibility, based on defendant’s allegations that one of the deputies took the cash from
defendant’s property bag and it was unreasonable to conduct the strip search.
       In this case, the prosecution conceded, and the superior court found, defendant’s
Pitchess motion established good cause for the superior court to conduct an in camera
review of Deputy Warmerdam’s confidential personnel records for any allegations of
dishonesty.
       On February 16, 2012, the court conducted an in camera review of Warmerdam’s
confidential personnel records. After the in camera hearing, the parties returned to the
courtroom, and the court advised them that it had reviewed Deputy Warmerdam’s
records, and found there was no discoverable information. The court then conducted the
evidentiary hearing on defendant’s motion to suppress.
       C. This court’s order for a settled statement
       On appeal, defendant asked this court to review Warmerdam’s confidential
personnel records and the sealed transcript of the in camera hearing pursuant to Mooc,
and determine whether the superior court abused its discretion when it denied discovery.
       When the appellate record was prepared, this court determined the superior court
did not keep copies of Warmerdam’s confidential records it reviewed at the in camera
hearing, and there were no records filed with this court which purported to be the records
reviewed by the superior court at the in camera Pitchess hearing.
       On July 2, 2012, this court ordered the superior court to augment the appellate
record with the confidential records it reviewed during the February 16, 2012, in camera
Pitchess hearing, and to seal the records filed with this court, in order for this court to
review defendant’s Pitchess contentions. We further ordered that if the superior court did
not keep copies of those files, it should order the custodian to produce those records,
conduct another confidential hearing, and prepare a confidential settled statement stating
whether the records received from the custodian were the same records it previously
reviewed; whether it had reviewed additional records at the previous in camera hearing;

                                              31.
and any other pertinent information, with all records and transcripts to be filed under seal
with this court.
       D. The superior court’s settled statement
       On July 20, 2012, the superior court conducted a confidential in camera hearing to
prepare the settled statement on the Pitchess motion, as ordered by this court. Thereafter,
the superior court filed a sealed settled statement with this court, and stated that the
custodian of records appeared and presented certain files, and “[u]pon review of the files
the [superior] court finds that there are materials contained in the file which were not
reviewed by the court at the time of the in camera hearing held on February 16, 2012.”
Thereafter, the superior court transmitted the confidential settled statement and
accompanying exhibits to this court under seal, in compliance with this court’s order to
perfect the appellate record.18
       E. Analysis
       As noted above, the trial court has broad discretion in ruling on the disclosure
components of a Pitchess motion, and its ruling will not be disturbed absent an abuse of
that discretion. (Alford v. Superior Court, supra, 29 Cal.4th at p. 1039; Haggerty v.
Superior Court, supra, 117 Cal.App.4th at p. 1086; Hughes, supra, 27 Cal.4th at p. 330.)
On appeal, this court is required to review the “record of the documents examined by the
trial court” and determine whether the superior court abused its discretion in refusing to
disclose the contents of the officer’s personnel records pursuant to Pitchess. (Mooc,
supra, 26 Cal.4th at p. 1229; Hughes, supra, 27 Cal.4th at p. 330.)
       However, this court cannot conduct the review required by Mooc when the
custodian of records fails to comply with the superior court’s Pitchess order to present the


       18 With the exception of the sentence quoted herein, we hereby order that the
entirety of the superior court’s settled statement of July 20, 2012, together with
accompanying exhibits, shall remain sealed until further order of this court.


                                             32.
entirety of the personnel records, in order for that court to conduct the discretionary
review required by statute. (Mooc, supra, 26 Cal.4th at p. 1229; Hughes, supra, 27
Cal.4th at p. 330.)
       We are very concerned about the custodian’s apparent failure or inability to
comply with the superior court’s initial order to present the entirety of the confidential
records at the February 16, 2012, Pitchess hearing. The superior court could not have
known that it was not reviewing the entirety of the file when it conducted the initial
Pitchess review. The custodian’s error was discovered simply through the happenstance
of the superior court’s failure to preserve copies of the confidential documents it
reviewed on February 16, 2012, and this court’s order for a sealed settled statement to
perfect the appellate record.
       In an analogous situation, the proper remedy when the superior court “has
erroneously rejected a showing of good cause for Pitchess discovery and has not
reviewed the requested records in camera is not outright reversal, but a conditional
reversal with directions to review the requested documents in chambers on remand.
[Citation.]” (Gaines, supra, 46 Cal.4th at p. 180.) Thus, if the superior court had initially
declined to conduct any in camera review, and we found it abused its discretion by
making that ruling, we would conditionally reverse defendant’s plea, remand for another
Pitchess hearing, and direct the court to conduct the necessary review of confidential
documents.
       A similar remedy would have been appropriate if further proceedings had been
necessary in this case. Based on this court’s resolution of the suppression motion,
however, we find it unnecessary to order further additional proceedings pursuant to
Pitchess. We have concluded that the deputies were required to have reasonable
suspicion to conduct the visual body cavity search, they did not have any reasonable
suspicion, and defendant did not consent to the search. We expect the custodians who



                                             33.
respond to the superior court’s Pitchess orders will fully comply with their statutory
duties to present the entirety of the records requested by the court.19
                                      DISPOSITION
       Defendant’s plea is vacated and the judgment is reversed.
       The superior court’s confidential settled statement of July 20, 2012, and the
confidential records filed with this court as exhibits to the settled statement, shall remain
under seal with this court. The confidential personnel records shall not be subject to
routine destruction until further order of this court. (See, e.g., City of Los Angeles v.
Superior Court (2002) 29 Cal. 4th 1, 11–13.)

                                                                  _____________________
                                                                  Poochigian, J.
WE CONCUR:


_______________________
Levy, Acting P.J.


_______________________
Kane, J.




       19Given our resolution of defendant’s suppression motion, we need not address
her remaining issues.


                                             34.